COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  ANTONIO BARBA DUENAS,                           §
                                                               No. 08-18-00022-CR
                    Appellant,                    §
                                                                 Appeal from the
  v.                                              §
                                                                41st District Court
                                                  §
  THE STATE OF TEXAS,                                        of El Paso County, Texas
                                                  §
                    Appellee.                                  (TC# 20100D02223)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF FEBRUARY, 2020.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.